 ITT LIGHTING FIXTURESrIT Lighting Fixtures, Division of ITT Corporationand Harry Merriweather, Jr., Terry B. Wil-liams, and Jo Ann Gray. Cases 26-CA-7792,26-CA-7781, and 26-CA-7710April 20, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 28, 1979, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein.The Administrative Law Judge found, and weagree, that Respondent's refusal to grant employee' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found, and Respondent admitted, thatJo Ann Gray was transferred from Respondent's Southaven facility to itsMemphis warehouse to curb her union activities. In so finding, the Ad-ministrative Law Judge rejected Respondent's defense that at the time ofher transfer Gray was a supervisor within the meaning of the Act andtherefore unprotected by the Act. Consequently, the Administrative LawJudge found that her transfer violated Sec. 8(aX3) and (1) of the Act asalleged in the complaint. We agree with these findings for the reasonsstated by the Administrative Law Judge, and accordingly, find no meritto Respondent's contentions that it had a "mixed motive" in transferringGray in that, besides her union activities, Respondent transferred her "tocross-train" her and another group leader "so that there would be aqualified person (probably Gray) eventually to fill a new foreman's posi-tion." Thus, in pressing its "mixed motive" contentions, Respondentlimits its argument to its claim that Gray was a supervisor at all timesmaterial herein. It does not assert that Gray's transfer would have oc-curred on December 4, 1978, as it did, even if she had been an employee,or in that capacity she then would have been transferred regardless ofher union activity. Consequently, we find that there is no basis for Re-spondent's assertion that Gray's transfer was motivated by a lawful aswell as an unlawful reason.Nevertheless, assuming arguendo that Gray's transfer as an employeewas in part motivated by a desire to groom her for a foreman's positionin Memphis, we still would find that a violation occurred. Applying ouranalysis in Wright Line a Divition of Wright Line Inc., 251 NLRB 1083(1980), we find that the General Counsel has carried his burden of estab-lishing a prima faci case and that Respondent has failed to show thatabsent Gray's union activities her transfer would have taken place on theday it did. Respondent has conceded that it then transferred Gray to curbher union activities among the Southaven employees, its larger facility. Itdoes not assert that the tranfer, otherwise, would have occurred at thattime. Further, Gray's uncontradicted testimony is that when she wastransferred she was told it was because of her union activities, and shewas not promoted to a supervisory position at Memphis until April 1979,or 4 months after her transfer. In light of Respondent's claim that thenature of Gray's work before and after the transfer did not change, theneed for such a long period of training is unexplained. Accordingly, weconclude that if Respondent had argued that even as an employee Gray'stransfer was for a dual purpose, that transfer would not have occurred onDecember 4 absent her prounion sympathies.261 NLRB No. 34Terry Williams' request for a representative duringan interview which Williams reasonably mighthave believed would result in his discipline was un-lawful.It is undisputed, as the Administrative LawJudge found, that on a Friday in late April 1979,Williams clocked out at 3:30 p.m., a half hourbefore his regular workday ended, and was thereaf-ter seen by Plant Manager Otto Payonzeck distrib-uting union leaflets on the sidewalk near the mainplant.2Payonzeck confronted Williams and askedwhat he was doing at Southaven. He called thepersonnel office at the Memphis facility to see ifWilliams had permission to be at Southaven.Williams testified that the next workday he wascalled into a meeting with Supervisors RobertFisher and Jo Ann Gray and Personnel Adminis-trator Mike Harless. As soon as Williams arrived atthe meeting he asked to be permitted to call an-other employee into the room as a witness but Har-less told him it was not necessary since they wereonly going to ask him some questions and thereforehe did not need a witness. Williams asked to usethe telephone. This request was also denied. Re-spondent's officials then proceeded to ask Williamsquestions about what he did when he left workearly the previous workday. The questioning lastedapproximately 15 minutes. Williams refused toanswer any questions. According to Williams, theonly statement he made during the meeting was,"the majority of them I told him it was none of hisbusiness." He was then permitted to leave themeeting but was told to return at 10 a.m. Williamstook a break and called the Board's RegionalOffice. At 10 o'clock he returned to the meeting asinstructed and was told that he was being suspend-ed for 3 days.3Fisher, who testified for Respondent, stated thaton the morning of the day Williams was suspended,he met with Harless, to determine how Williamswas to be disciplined. Gray and Harless discountedGray's suggestion that Williams be terminated andinstead it was decided to suspend him for 3 days.Harless then asked Fisher to summon Williams sothat they could inform him of their decision.' Respondent's main facility is in Southaven, Mississippi. Williamsworked at Respondent's Memphis warehouse, 8 miles from the main fa-cility.' The complaint does not allege and the General Counsel specificallydisavowed any contention that the suspension was unlawfully motivated.Accordingly, and as the issue was not litigated, we do not adopt theAdministrative Law Judge's comments regarding the suspension to theextent that he implies that Respondent disciplined Williams because of hisunion activity.We note that the Administrative Law Judge inadvertently referred tothe date Williams was suspended as April 28. The correct date is April30.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFisher further testified that after Williams cameinto the meeting, he asked for a witness. Harlesstold Williams that it would not be necessary. Wil-liams asked to use the telephone and Harless toldhim that that too was unnecessary because Re-spondent was not going to fire him, but suspendhim. Fisher also testified that Harless told Williamsthat they merely wanted to talk to him. Moreover,Fisher testified, without stating that one or twomeetings were held with Williams, that shortlyafter the conversation began Williams was in-formed of his suspension, and that thereafter hewas questioned about his rule infraction but refusedto answer the questions.Gray testified consistently with Fisher. Her testi-mony differed only slightly from Fisher's in thatshe recalled Harless telling Williams, after denyinghis request to use the telephone, that he was beingsuspended for 3 days while Harless investigated thematter further. She also did not indicate whetherthere was more than one meeting.Harless, who conducted the meeting, did not tes-tify.The Administrative Law Judge did not specifi-cally credit the testimony of Williams over that ofFisher and Gray or vice versa. Nevertheless, in set-ting forth the events leading to Williams' suspen-sion, it is apparent that the Administrative LawJudge relied heavily on Williams' version, as hefound, in accord therewith, that there were twomeetings, and the discipline was imposed at thesecond one. In any event, the Administrative LawJudge found that the case fell within the ambit ofN.L.R.B. v. J. Weingarten, Inc.,4and he thus con-cluded that by denying Williams' request to have awitness present at the interviews Respondent vio-lated Section 8(a)(1) of the Act.Respondent contends, inter alia, that the inter-view was not unlawful under the principles setforth in Weingarten, supra, relying on the testimonyof Fisher and Gray that the decision to suspendWilliams had been made before he was called intothe meeting and that the only purpose of the dis-cussion with him was to inform him of his suspen-sion. Respondent contends, therefore, that this wasa disciplinary interview and that accordingly underBaton Rouge Water Works Company,5no Weingartenrights attached to Williams' request. For the rea-sons discussed below, we find no merit in Respond-ent's contentions, and in agreement with the Ad-ministrative Law Judge find the violation.Under either version of the events, that is, Wil-liams' or Fisher's and Gray's, we find that the deci-sion in Baton Rouge does not sustain Respondent's'420 U.S. 251 (1975).'246 NLRB 995 (1979).position. If Williams' testimony is believed, Re-spondent's contention, that a final decision to disci-pline him was made prior to the first interview, isnot supported by the evidence. Thus, at that meet-ing Williams was questioned about his leavingwork early the previous workday, but there was nostatement made by Respondent that indicated thatRespondent already had decided to discipline him.Indeed, the decision to suspend him was not an-nounced until the second meeting. In these circum-stances, we find that the initial interview of Wil-liams was investigatory in nature, as from his ac-count there is no indication that a final decisionhad been made as to whether or not to suspendhim, albeit it was evident that a possibility of disci-pline existed and Williams clearly was aware ofthat both before, and certainly after, the first meet-ing. Consequently, accepting Williams' account,Baton Rouge is inapposite. We find therefore that inrequesting representation during the first interview,Williams was exercising his Section 7 rights underWeingarten, and that Respondent, in denying his re-quest, violated Section 8(a)(1) of the Act.6We reach the same result if Fisher's and Gray'stestimony is believed, and thus Respondent actuallydid make the decision to discipline Williams in ad-vance of conducting the interview with him, therewas only one meeting at which the suspension wasannounced, and the sole purpose in calling themeeting was to inform Williams of his suspension.Under their version, like that of Williams, Re-spondent's representative, after advising Williamsof his suspension, engaged in some 10 to 15 minutesof conversation with him concerning his activitiesafter he left early the previous workday. In thesecircumstances, whatever Respondent's reasons forquestioning Williams after having allegedly madethe decision to discipline him, once Respondentclearly began its questioning, the interview wentbeyond the prescribed limits contemplated by theBoard majority in Baton Rouge. For as the majorityin Baton Rouge emphasized:...were the employer to inform the employ-ee of a disciplinary action and then seek factsor evidence in support of that action, or to at-tempt to have the employee admit his allegedwrongdoing or to sign a statement to thateffect ...such conduct would remove themeeting from the narrow holding of the in-stant case, and the employee's right to unionrepresentation would attach.7'See Coyne Cylinder Company, 251 NLRB 1503 (1980).'246 NLRB at 997.230 ITT LIGHTING FIXTURESThus, accepting Fisher's and Gray's testimony, wealso find that Williams' Weingarten rights were vio-lated, since regardless of the intended purpose ofthe interview, Respondent clearly exceeded thebounds of Baton Rouge, and thereby violated Sec-tion 8(a)(1) of the Act by denying Williams' re-quest to have a representative present.8With respect to the remedy, the AdministrativeLaw Judge ordered Respondent to expunge fromits records any reference to Williams' suspensionand to grant him backpay for the period he wassuspended. We do not agree that a make-wholeremedy is warranted in the instant case. As westated in Kraft Foods, Inc.,9the General Counselmay make a prima facie showing that a make-wholeremedy is appropriate for a violation of an employ-ee's Weingarten rights by proving that a respondent"conducted an investigatory interview in violationof Weingarten and that the employee whose rightswere violated was subsequently disciplined for theconduct which was the subject of the unlawful in-terview. .... [I]n order to negate the prima facieshowing of the appropriateness of the make-wholeremedy Respondent must demonstrate that its deci-sion to discipline the employee in question was notbased upon information obtained at the unlawful in-terview." We conclude that in the instant case, Re-spondent has met this burden under any version ofthe events in question.While, as discussed above, we adopt the Admin-istrative Law Judge's findings that Williams' Wein-garten rights were violated, we do not find that Re-spondent's decision to discipline Williams wasbased on information it obtained at the unlawful in-terview. Williams, by his own admission, refused toanswer questions, and thus Respondent did notglean any information from the interview. Accord-ingly, we conclude that Respondent has negatedthe prima facie showing of the appropriateness of amake-whole remedy since its decision to disciplinethe employee was not based on information ob-tained at the unlawful interview. We therefore findthat the make-whole remedy ordered by the Ad-ministrative Law Judge is unwarranted"0and that acease-and-desist order is appropriate. "I In any event, regardless of Baton Rouge's applicability, based on hisseparate dissent in that case,. Member Fanning would find that Respond-ent violated Williams' Weingarten rights.'251 NLRB 598 (1980).'o We also find that expungement of the disciplinary action takenagainst William is not justified in those circumstances." Our dissenting colleague refers to Williams' refusal to answer ques-tions as "information" obtained at an unlawful interview, requiring thatRespondent demonstrate that it did not rely on this "information." This isa distortion of the term "information" which improperly places theburden of persuasion on Respondent. Williams' refusal to answer was anaction which did not impart information in the normal sense. CompareOhio Masonic Home, 251 NLRB 606 (1980). where the Board found thata make-whole remedy was appropriate because discipline was based notORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,ITT Lighting Fixtures, Division of ITT Corpora-tion, Southaven, Mississippi, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discharging, transferring, or in any othermanner discriminating against its employees be-cause of their prounion activities.(b) Questioning employees as to their union sym-pathies, threatening to discriminate against employ-ees in retaliation for their union activities, tellingemployees that their attempt to be represented by aunion would be futile.(c) Refusing to permit any employee, upon re-quest, to have a witness present during an inter-view where the employee has reasonable groundsto believe that the matter to be discussed mayresult in his being disciplined or, where the em-ployee is informed that disciplinary action is beingtaken against him and in the same interview eitherbefore or after being so informed he is questionedabout the matter for which discipline is imposed.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the right to self-organization, to form,join, or assist United Automobile, Aerospace andAgricultural Implement Workers of America,UAW, or any other labor organization, to bargaincollectively through representatives of their ownonly on the subject under investigation, but also on the employees' failureat the interview to furnish a satisfactory explanation of complaints madeby her supervisor. There, the employee divulged information by givingan explanation which Respondent found unsatisfactory. Here, however,Respondent recieved no such information from Williams; instead, itmerely learned that he refused to answer questions after his request forrepresentation was denied. To find, as our colleague appears to suggest,that every refusal to answer questions in a Weingarten type interviewconstitutes "information" concerning the subject matter of the interview,is to ignore the plain meaning of the word. Further, under Weingarten, ifan employee refuses an interview without a representative, the employeris free to proceed as it chooses as long as it does not base discipline onthe refusal. To establish that an employer has outstepped his rights in thisarea, the General Counsel must make a prima facie showing that disci-pline was imposed for refusing to participate in an interview. The Gener-al Counsel has not made or attempted to make such a showing in thiscase. The dissent would relieve the General Counsel of this responsibilityby categorizing the refusal as '"information" obtained at the interview,bring it within the Kraft Foods analysis for determining the appropriateremedy for a Weingarten violation.The Administrative Law Judge recommended that Respondent be or-dered to cease and desist from violating the Act "in any other manner."However, the Board held in Hickmot Foods Inc., 242 NLRB 1357(1979), that his broad cease-and-desist language is warranted only in caseswhere "a respondent is shown to have a proclivity to violate the Act orhas engaged in such egregious or widespread misconduct as to demon-strate a general disregard for the employees' fundamental statutoryrights." Considering Respondent's unfair labor practices in light of thisstandard, we conclude that a broad order is not appropriate in this caseand shall accordingly order Respondent to cease and desist from violat-ing the Act "in any like or related manner."231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchoosing, and to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer Harry Merriweather and Jo Ann Grayimmediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges.(b) Make whole Harry Merriweather for any lossof pay or any benefits he may have suffered byreason of Respondent's discrimination against him,with interest thereon to be computed in the mannerprescribed in F W. Woolworth Company, 90 NLRB289 (1950), and the Florida Steel Corporation, 231NLRB 651 (1977).12(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its places of business in Southaven,Mississippi, and Memphis, Tennessee, copies of theattached notice marked "Appendix."'3Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 26, after being duly signed by itsrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER JENKINS, dissenting in part:For the reasons stated in my partial dissent inKraft Foods, Inc, 4I would order a "make whole"remedy whenever it has been established that anemployee has been disciplined for conduct whichwas the subject of an interview conducted in viola-tion of Weingarten. 5Since such was the case" See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962)." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.""251 NLRB 598."N.LR.B. v. J. Weingarten. Inc, 420 U.S. 251.herein with regard to employee Williams, I wouldorder the payment to him of 3 days' backpay, withinterest, without engaging in any further analysis asto whether Respondent has established that its de-cision to suspend Williams was not based upon in-formation obtained at the unlawful interview; Iengage in such analysis herein only because mycolleagues consider it pivotal in resolving thismatter.My reservations regarding my colleagues' appli-cation of the Kraft Foods test to this case are two-fold: (1) my colleagues have improperly allocatedthe burden of proof as to Respondent's relianceupon "information" obtained at the unlawful inter-view of Williams; and (2) they have ignored signifi-cant evidence in the record indicating the pretex-tual nature of the reason asserted by Respondentfor its suspension of Williams.As to the manner in which my colleagues haveallocated the burden of proof under Kraft Foods,footnote 11, supra, clearly places the burden uponthe General Counsel to establish by affirmative evi-dence that, in making the decision to disciplineWilliams, Respondent relied upon the fact that herefused to answer any questions asked at the un-lawful interview. The fact that Williams wouldrefuse to answer the questions asked at the unlaw-ful interview was not known prior to that inter-view. Thus, that fact is "information" which wasobtained at the unlawful interview, and as such, theburden under Kraft Foods is upon Respondent toshow nonreliance upon such "information" ratherthan upon the General Counsel to show reliance.16Furthermore, an additional piece of "information"on which Respondent has failed to establish itsnonreliance is the fact that Williams would be im-pertinent and tell his interrogators that the answersto their questions were "none of [their] business."Although the foregoing provides an adequatebasis for a full make-whole remedy, there is a morecompelling reason to provide such a remedy in thismatter: the pretextual nature of the reason assertedby Respondent for its suspension of Williams. Re-spondent asserts that it suspended Williams forleaving work a half hour early one day. Williams'" My coleagues say that this distorts the term "information" in amanner which improperly places the burden of persuasion on Respond-ent; however, it is they who improperly limit the term to mean only af-firmative evidence; in the process, they have significantly altered thethrust of the Board's decision in Kraft Foo Inc., supra. It is clear thatmy colleagues have confused Respondent's burden under Kraf Foods. aremedial issue, with the General Counsel's burden of proof in an unfairlabor practice case involving discipline of an employee because of hisprotected activity. Cf. Kahn's and Company, Divsion of ConsolidatedFoods Ca, 256 NLRB 930 (1981) (concurring opinion). To require theGeneral Counsel to establish affirmatively that Respondent relied uponWilliams' refusal to answer questions in order to obtain a make-wholeremedy is tantamount to requiring proof of a second, distinct violation ofthe Act prior to remedying the first.232 ITT LIGHTING FIXTUREStestified that he received permission to leave workearly to conduct some personal business; however,when he found that he was unable to conduct thatbusiness, he went to the main plant to distributeunion literature. (Williams' supervisor denies thatWilliams was given such permission and the Ad-ministrative Law Judge did not resolve this credi-bility issue.) While Williams was standing on asidewalk at the main plant distributing the litera-ture, the plant manager came out to him, grabbedhim by the arm, and said that he was taking him tothe personnel office because he "didn't have per-mission to be standing out there." When Williamsarrived at work the next workday, he was calledinto the warehouse office, interrogated in violationof Weingarten, and suspended for 3 days "for leav-ing work early without permission."Assuming, arguendo, that Williams did not re-ceive permission to leave work a half hour early onthe day in question, the foregoing facts indicatethat Respondent was concerned more with the factthat Williams was distributing literature in front ofthe main plant than with the fact that Williams leftwork early "without permission." In light of Re-spondent's demonstrated union animus, I concludethat Williams was suspended for distributing unionliterature and that Respondent utilized this alleged-ly unauthorized early departure from work in aneffort to justify an otherwise unlawful suspension. 17For the reasons detailed above, I would providea make-whole remedy for employee Williams;however, my colleagues refuse to do so. Accord-ingly, I dissent.7 1 am not as impressed as my colleagues with the fact that "the com-plaint does not allege and the General Counsel specifically disavowedany contention that the suspension was unlawfully motivated." The factssurrounding Williams' discharge were fully litigated at the hearing and, atthe close of the hearing, the General Counsel made a motion to conformthe pleadings to the proof. (This motion was denied by the Administra-tive Law Judge; however, in my view it should have been granted.)Under these circumstances, and considering the fact that this matter waslitigated before the Board announced, in Krofl Foods, the relevance ofspecific motivation in Weingarten-type cases, I do not consider the Boardto be procedurally barred from analyzing the motivation underlying Wil-lams' suspension.APPENDIXNoIncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate em-ployees concerning their union sympathies.WE WILL NOT threaten to discriminateagainst our employees in retaliation for theirhaving engaged in union activities.WE WILL NOT tell our employees that anyattempt by them to be represented by a labororganization would be futile.WE WILL NOT deny the request of any em-ployee to have a witness present during an in-terview where the employee has reasonablegrounds to believe that the matter to be dis-cussed may result in his being disciplined, or,where the employee is informed that disciplin-ary action is being taken against him and inthe same interview either before or after beingso informed, he is questioned about the matterfor which the discipline is imposed.WE WILL NOT discourage membership inUnited Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW,or in any other labor organization of our em-ployees by discharging or otherwise discrimi-nating against our employees because of theirmembership in, or activities with respect to theabove or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to join United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, UAW, or any other labor organization, tobargain collectively through representatives oftheir choosing, and to engage in other concert-ed activities for the purpose of collective bar-gaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL offer Harry Merriweather and JoAnn Gray immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges.WE WILL make whole Harry Merriweatherfor any loss of pay he may have suffered as aresult of our discrimination against him, withinterest.ITT LIGHTING FIXTURES, DIVISIONOF ITT CORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hear-ing in this proceeding was held on October 9, 10, and 11,233 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, in Memphis, Tennessee, on complaint of the Gen-eral Counsel against 1T1 Lighting Fixtures, Division ofITT Corporation, here called the Respondent or theCompany. The complaint issued on August 10, 1979,based on charges filed by three individuals, HarryMerriweather, Terry B. Williams, and Jo Ann Gray. Theissues presented are whether the Respondent violatedSection 8(a)(1) of the Act by coercive statements andthreats to employee, and whether it violated Section8(a)(3) by its discriminatory treatment of employees be-cause of their union activities. Briefs were filed after theclose of the hearing by the General Counsel and the Re-spondent.Upon the entire record and from my observations ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAt its Southaven, Mississippi, plant the Respondent isengaged in the manufacture of lighting fixtures. Annuallyfrom this location the Respondent sells and ships prod-ucts and goods valued in excess of $50,000 directly toout-of-state locations. During the same period at this lo-cation it purchases and receives goods and materialsvalued in excess of $50,000 directly from out-of-statesources. I find that the Respondent is engaged in com-merce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, herecalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. A Picture of the CaseAmong the approximately 350 employees of the Re-spondent at its Southaven plant a union movement wasstarted early in October 1978. On December 14, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, UAW, here the called the Union,filed a petition for an election with the Board, and onFebruary 16, 1979, a Board-conducted election tookplace. Because certain challenges affected the ultimateresolution of the question concerning representation, thatmatter is still pending before the Board.Three employees filed the charges against the Re-spondent, accusing it of a number of unfair labor prac-tices assertedly committed during the self-organizationalcampaign, both before and after the election. Based onall these charges, the complaint alleges several violationsof Section 8(a)(1) of the statute-interrogation, deliberatedestruction of an employee's UAW insignia, refusal of anemployee's request for union representation during a dis-ciplinary interview, etc. It also alleges that the Respond-ent discriminatorily discharged employee HarryMerriweather, and discriminatorily transferred two otheremployees-Terry Williams and Jo Ann Gray-from onelocation to another, all in violation of Section 8(a)(3).In its answer the Respondent denies the commission ofany unfair labor practices. It admitted, at the hearing,that the transfer of Gray from the main plant to a satel-lite warehouse 8 miles away had a dual motivation, oneof them to curb her prounion activities. Gray was an ac-tivist in the union movement, but the Respondent con-tends she was a supervisor within the meaning of theAct, and that therefore it had a right to treat her anyway it wished, even discriminating against her if it so de-sired. As to this lady, therefore, all that has to be decid-ed is whether or not, at the time of her transfer, she wasin fact a supervisor.Williams was also transferred from the main ware-house in Southaven to the distant, smaller warehouse todo the same kind of work. Was he, too, so transferredbecause of his union activity? Here the defense is that be-cause of operational changes Williams became an extra,unneeded man where he was, and so was sent to theother place in order to avoid dismissing him altogether.At the second location, months later, William checkedout earlier than scheduled one day, and left the place,without permission, according to the Company. For thishe was disciplined. Was management's refusal of his re-quest for a witness at the disciplinary interview an illegaldenial of his statutory right? See N.LR.B. v. J. Weingar-ten, Inc., 420 U.S. 251. (1975).Merriweather also worked at the main warehouse. InMarch 1979 he too checked out early and left work. Hesays he had permission to do this, but his supervisor sayshe did not. Merriweather was discharged, ostensibly forhaving violated the rules. Was this the real reason, or didthe Respondent use the incident to cover an illegal pur-pose; i.e., to get rid of him because of his union activity?As is readily apparent, the case against the Respondentin the transfer of Williams and in the discharge ofMerriweather in each aspect presents a question of infer-ence. On the face of things-if what happened and whatwas said at the time of the two events be viewed apartfrom all else in the record, a prima facie picture ofproper conduct by management is seen. If instead therecord evidence in its totality be appraised, can it be heldthere is sufficient oblique proof of antiunion purpose thatwas hidden by the surface appearance of things?B. Violations of Section 8(a)(1)1. Merriweather attended several union meetingsbefore the election and wore a UAW button at work. Hetestified that, a day before the election Lee Shepherd,the supervisor in the main warehouse and overseer ofabout 20 men there approached him at his work placeand started a conversation by saying, "I'm trying to getaround to talking to all the-my employees back here inthe warehouse. I want to talk to you, too.... 'I'm nottalking about the Union now. We're having a problemhere in the plant.... We don't know what it is....What's wrong with the plant?' When Merriweather an-swered, 'Ain't nothing wrong with the plant,"' Shepherdcame back with: "'Well, why are you all voting for aUnion? ...You is voting for a union, ain't you?"' Tothis Merriweather said that there was nothing wrongwith the plant but he was going to vote in favor of the234 ITT LIGHTING FIXTURESUnion. Again Shepherd asked: "Well, what is it?" Nowthe employee detailed his reasons-not being sure of ajob, getting moved around, the foreman telling the menwhat to do, etc. Shepherd then said, still quoting fromMerriweather's testimony: "We were going to be sorryfor that. We ought to get together and talk about it-kind of talk it over because we were going to be sorryabout that. We didn't know what we was doing."Shepherd's version of this talk is that it wasMerriweather who started it by saying that if the Com-pany went union he would not be allowed to be off asmuch as in the past. Shepherd continued that he agreedwith the man. "I made the statement that I felt the sameas he did that the union couldn't do any more for himthan the Company was doing at the present time." Shep-herd denied asking Merriweather what he thought of theUnion, or how he intended to vote, or saying thatanyone would be "sorry" for anything.I credit the employee witness against the supervisor.This resolution of credibility rests only in part upon thecomparative demeanor of the two witnesses at the hear-ing. It rests also upon the pervasive incredibility of theRespondent's total affirmative defense of discharge forcause when Merriweather was fired a few weeks later,after the election, as will be explained below. I thereforefind that by Shepherd's coercive questioning ofMerriweather as to his union sympathies, and by histhreatening the employee with discrimination in employ-ment in some fashion, the Respondent violated Section8(a)(l) of the Act.2. Jerry Hailey is a maintenance mechanic who worksunder Foreman McElhaney, a conceded supervisor. Thetwo were talking in the office one day a week or sobefore the election. Hailey testified that McElhaneyasked what could the Union do for him that the Compa-ny could not. When the mechanic answered that theUnion could represent him, McElhaney said: "Aren'tyou a man? Can't you represent yourself?" Hailey con-tinued to testify that on the day before the election theforeman came to his work bench and told him, "[I]f Iwanted to work under a union, why didn't I go to theFord plant-quit and go to the Ford plant and get me ajob pressing out hubcaps." When Hailey responded hedid not have to go to the Ford plant because the Unionwould be in this plant the next afternoon, the foreman"got a little upset and said, 'It ain't no way no uniongoing to get in this plant."'Hailey spoke of a third incident involving McElhaney.A number of employees wore caps and tee shirts promi-nently displaying the letters UAW, Hailey among them.One day, still before the election, a new steam cleaningmachine was being operated for the first time in themaintenance department, and several employees werewatching to see how it worked. The foreman was alsolooking on and Hailey was wearing his UAW hat. InHailey's words: "As he [the new machine operator] gotready to ignite the flame, I backed away from it, andJ.W. [McElhaney] laughed, you know, a little ...McElhaney ...said, 'Why are you backing away?' Itold him, I said 'Sometimes these things, you know, theymight explode or somethimg like that.' ...About thattime, J.W. reached up and grabbed my hat, and said'Let's burn this hat.'. ..Then he threw it over the stackon the steam cleaner and smoke started coming out....J.W. backed up, and I backed up ...he ran back upand snatched the hat off and started hitting, you know."At this point in his story Hailey said that from thenow heated new oven he took his damaged hat to theoffice of Richard Covington, the personnel manager, toreport what had happened. Covington took notes, saidMcElhaney "would have to buy me another hat," andadded he would get back to the mechanic. On cross-ex-amination the witness was then brought back to the inci-dent itself, and now added that the moment the foremanrealized the unintended damage, he said he was sorryand offered to buy Hailey a new one, but that the em-ployee refused the offer. The witness then also admittedthat later the foreman not only bought him a new one,but also gave him $4.15 in cash so he could get still an-other with the UAW letters. In the end, Hailey wasasked by his own lawyer, Edwards:Q. The incident where Mr. McElhaney snatchedyour cap off, did you feel that that was out of play-fulness or in fun?A. Yes.In his testimony McElhaney denied ever asking anyemployee, Hailey included, whether they favored theUnion, or how they felt about it, or what it could do forthem. He did add he talked to all of the employees aboutthe Union, but only to explain his view that the Unionhad nothing to offer them, that they did not need it, thatthe Company had an open door policy making it possiblefor the employees to come in and talk, and that theUnion would be no more than an unnecessary middleman.In the circumstances, considering the record as awhole, again including demeanor, I do believe the fore-man also told Hailey the Union would never succeed inbecoming established in this plant. His statements thatthere was no need for the Union, or even that it could beof no substantive value to the employees, may have beena protected expression of opinion. See Krispy KremeDonut Corp., 245 NLRB 1053 (1979). But when a repre-sentative of management tells the employees their effortsat self-organization and union representation are destinedto be futile, he trenches upon their freedom guaranteedby the statute. I find therefore that by telling the em-ployee that the broad effort at self-organization andunion representation would in any event be frustrated,the Respondent violated Section 8(a)(1) of the Act.As to the further allegation that by taking a union capfrom the employee's head and damaging it, McElhaneycommited an unfair labor practice, I shall dismiss it. Itwas all in fun, and everybody knew it. Not only didHailey admit this at the end of his testimony, but also hehimself described the laughing that went on betweenhimself and other employees right after it happened.Horseplay among the maintenance mechanics was theorder of the day-paint fights, pulling shirts out of otherpeoples trousers, flashing lights in other employees' eyesat work, placing electrically charged capacitators inother people's seats, etc. And besides all this, it is clear235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the foreman did not intend to damage Hailey's cap,for he immediately apologized and offered to replace it.It will not do for the General Counsel to argue that, be-cause the employee chose to scoff at the supervisor'scourtesy, the Board should find McElhaney did some-thing illegal that day.3. A final contention, not alleged in the complaint, isthat the plant manager, Otto Payonzeck, illegally co-erced an employee when he "tossed" her a small copy ofa UAW contract during an employee meeting called bythe Company. The Respondent carried on a campaign ofits own to defeat the Union in the election. At a meetingof employees called for that purpose, Payonzeck washolding UAW contracts in his hands and explaining whythe union benefits were not worth the efforts the proun-ion people were making. One of the employees-WinnieWilliams-shook her head in contradiction. Seeing herattitude, two other employees present-"Dolly," andDorothy Plemmons-voiced their contrary views byasking her to speak up and explain what the UAW couldreally do for the employees. With this Payonzeck tossedseveral copies of UAW contracts towards the employees.Williams was careful to admit he did not "throw" them,but "tossed" them. One fell at her feet, where she sat inthe second row, and her neighbor picked it up andhanded it to her.Without comment, I make no unfair labor practicefinding based on that incident.C. Terry WilliamsTerry Williams worked for almost 2 years as a ballastwelder. With time it became too much for him and heasked to be transferred to some other work. He told hissupervisors he would accept a transfer to no matterwhere, because of his health. When an opening devel-oped in the main warehouse he asked for it but wasdenied because of a rule against two members of thesame family working in a single department. At onepoint he expressly offered to go to work as a materialhandler at the satellite warehouse 8 miles away, and eventold his supervisor he would quit the Company entirelyif he were not transferred. Somehow all he got was "arun around" (a phrase from the witness' prehearing affi-davit). And all this was before he, or any one else, beganany union activity at all.On October 30 Williams was made happy with a trans-fer to the Southaven warehouse after a man left that de-partment. This was after he had started union activity, ashe admitted at the hearing. It was a straight transfer de-cided by the Company, what the witnesses called "uni-lateral," as distinguished from situations where employ-ees bid for job openings. Three weeks later, on Novem-ber 18, he was transferred, again unilaterally, to the satel-lite warehouse to do the same kind of work of materialhandling and at the same rate of pay. There is no ques-tion but that the first transfer was management doingWilliams a favor. As to the second transfer, the recordalso shows very clear explanation of why the Companydid it. The complaint calls the second transfer illegal dis-crimination in employment and an unfair labor practice,but it finds no fault with the first transfer.Materials of all kinds are constantly transported backand forth between the two warehouses, both finishedproducts and new supplies. For some time there weretwo methods of conveyance; one a tractor, owned by theCompany, with eight or nine trailers which go back andforth. The other was a leased truck, operated by a mannamed Sammie Williams. This man spent about a quarterof his time just loading and handling materials in themain warehouse when not driving on the road, and therest going back and forth with the leased truck. For rea-sons of economy-clear and not disputed at the hear-ing-in early November the Company decided to discon-tinue use of the leased truck and to transport all materi-als via its own tractor and trailers. Sammie Williams,with very much seniority in the Company, now nolonger having anything to do on the road, was put towork full time in the main warehouse. This meant therewas one man too many there. Terry Williams was theleast senior and he had to go. An opening came up at thesmaller warehouse where a man quit, and the Companydecided to transfer him there-again at no loss of pay orchange of duty. I suppose the Company could also haveput the man back to welding work, but he had said hewould quit before doing that.The facts here stated, about cancellation of the leaseon the rented truck, about an extra man resulting hereand a timely opening there, reflect the direct testimony.They also reflect precisely the facts which the supervi-sors stated to Williams at the time of the events as thereason for what they were doing. Not a word was ut-tered by anyone in the least indicating any other reason,or hidden motive, in the man's transfer. All things con-sidered, I find the evidence insufficient to prove thecomplaint allegation that the transfer of Williams in No-vember was an illegal discrimination against him result-ing from his union activity. It is again essentially amatter of inference. Williams was careful to say no su-pervisor ever saw him distribute union cards, no supervi-sor ever asked him did he favor the union. He said heonce asked Shepherd, his supervisor in the main ware-house, what did the supervisor think of the union andadded, "I talked to him about a union; but I did not say Iwas supporting the union." If company knowledge of theman's prounion sentiments is to be inferred out of theblue in November, why not also late in October, when itfavored him with a transfer he liked?Now working at the second warehouse 8 miles awayfrom Southaven, on April 28, 1979, Williams was disci-plined formally-with a personnel record notice suspend-ing him from work for 3 days and in placing him on pro-bation for an extended period. He had left his place ofemployment the previous workday at 3:30 p.m. insteadof 4 o'clock, as scheduled, punching out too early. Hesaid he had permission to do that; his supervisor, as a de-fense witness, swore he did not. From the warehousethat day Williams had gone to the main plant where-before or after 4 o'clock?-he was seen distributingunion leaflets on the sidewalk. In fact, Plant ManagerPayonzeck saw him from the window, came out on thesidewalk, and, in the uncontradicted words of Williams(Payonzeck did not testify) "grabbed ahold of my arm236 ITT LIGHTING FIXTURESand told me that he was taking me to Personnel becauseI didn't have permission to be standing out there."When Williams arrived in the morning, his next work-day, he was called to the office by Mike Hareless, per-sonnel administrator, who had traveled from the mainplant to come here expressly for this talk with Williams.Present also were Robert Fischer, supervisor of thewarehouse, and Jo Ann Gray, who by this time had alsobeen promoted to supervisory status. As soon as helearned what it was all about Williams asked to be per-mitted to call another employee into the room to be awitness to what was about to happen. The answer wasthe managers only intended to ask him questions and thathe did not need a witness. His request was simplydenied. He then asked to be permitted to use the tele-phone. Again he was told it was not necessary, and hewas refused. Fischer, Williams' immediate supervisor,testified that when refusing the request to use the phone,he told Williams: "We're not firing you or anything.We're going to suspend you." Williams was then asked agreat number of questions-for about 15 minutes-aboutwhat had happened when he left work early, but he re-fused to answer any of them. He was told to come backat 10 a.m. He did, and was then told he was being sus-pended. The next day he was handed the formal disci-plinary notice which also went into his file. He lost 3days' work.The main reference in the complaint to this entire inci-dent is that the Respondent violated Section 8(a)(l) ofthe Act by refusing Williams' request to have a witnesspresent at the Monday morning disciplinary interview.There is detailed and unending testimony from witnessescalled by both sides about conversations relating to a re-quest for permission to leave early, about investigationsconducted by several management representatives intothe matter, about what company rules mean, aboutwhether they were or were not applicable to this situa-tion so as to justify this suspension, and even about Wil-liams' past record-did it or did it not warrant the meas-ure of discipline finally imposed? But all this has nothingto do with the issue of whether the Respondent commit-ted the unfair labor practice as alleged in what it did toWilliams at that time. If one looks at the plant manager'sstatement to Williams on the sidewalk criticizing him fordistributing union literature, illegally motivated discrimi-nation is strongly indicated. But at the hearing there wasno contention that the Company did anything wrong inwhy it disciplined the man. By the General Counsel onthe record: "We are not alleging the incidents that tookplace between this witness and Mr. Payonzeck as a viola-tion of the Act. The purpose for putting that testimonyin-my purpose for doing so was to show that this wit-ness had reasonable cause to believe that he would havethe disciplinary action taken against him when he wascalled into this meeting."In the discussions among supervisors about alternativeproposals as to what disciplinary action should be takenagainst Williams, Hareless, the Personnel manager, talkedabout the man having handed out union literature at themain plant. Jo Ann Gray, by that time a regular supervi-sor herself, then contributed, as she herself testified: "Inmy opinion, seeing if I was in the authority to fire Terry,I probably would have fired him because I felt like thathe was in the wrong handing out union literature oncompany time...." If the offense was, as the managerskept repeating at the hearing, to have left early withoutpermission, what difference did it make what the mandid after leaving? What was really in the mind of man-agement when it discriminated so against Williams? Inany event, even were it found that the decision to disci-pline the man was illegally motivated, the remedy in thiscase would be the same, for the unfair labor practice thatwas committed calls for removal of the disciplinarynotice from Williams' personnel file, and payment for the3 days of work he lost.There therefore is no point in burdening this Decisionwith all the detailed testimony. What is pertinent, how-ever, is the fact that the Respondent's extraordinary in-terest and activity in this really minor infraction of therules, if it was an infraction, seems to show all the morewhy Williams did have reasonable basis to believe the in-terview that was about to take place endangered his po-sition as an employee. Actually, the Respondent's argu-ment now that it was no more than an inquiry, a passingpreliminary question not necessarily leading to any preju-dicial act against the man, fails if only on the basis of thesupervisor's statement that the man was going to be "sus-pended." If this is not the classic situation envisioned bythe Weingarten principle, I do not know what is.I find that by refusing the employee's request to havea witness present in this disciplinary interview, the Re-spondent violated Section 8(a)(1) of the Act. GlomacPlastics, 234 NLRB 1309 (1978).D. Harry MerriweatherMerriweather also worked in the main warehouse. Hewas discharged on March 7 for doing, according to theRespondent, the very same thing Terry Williams did amonth later. He left work early, punching out on theclock after working only about 4 hours instead of thescheduled 8. Why was Williams only suspended for 3days while Merriweather was fired outright?Merriweather had been asked by his supervisor, beforethe election, which way was he going to vote, and, whenhe said very directly he was going to vote in favor ofunion representation, got the message from SupervisorShepherd he would "be sorry" if he did. Shepherd is theman who now calls Merriweather a liar, saying he didnot give him permission to leave early. Shepherd wasalso among the management people who talked thematter over at length before sending this employee homefor good.The question of credibility here is twofold. Did Shep-herd say Merriweather could leave early if his workwere adequately caught up? And if he did not, is it truethe reason why he was discharged was because he leftwork early? Of course, in the end there is always the af-firmative burden resting upon the General Counsel toprove the illegal motive. But in the light of the literalthreat to retaliate against the employee for his expressedadherence to the Union, and of the Respondent's ownantiunion campaign, if the affirmative defense fails, afinding of illegality is fully warranted.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn its face, the total story of the defense witnessescannot be believed. Covington, the personnel managerover the whole plant, said it was he who made the deci-sion in this instance. Again and again he stressed thepoint that under the Company's fixed and long-estab-lished policy, any employee who clocks out before regu-lar hours is considered to have "quit." This word "quit"was a constant refrain out of his mouth. Indeed, it wasvirtually impossible to draw an admission from him thathe had discharged the man; he kept answering that theman "quit." If, in coherent English, a man has quit hisjob, that is the end of the matter, and there is nothingelse to do or talk about.But, in complete inconsistency with his basic position,Covington, then went on to detail how he, and his un-derlings, studied the man's attendance record, to see howoften he had been late, how many excused or unexcusedabsences he had. All this, according to the personnelmanager, before it was decided to tell the man he had"quit"! If a man leaves of his own volition he has decid-ed to leave his employment for good-and that is whatthe word quit means to me. Why should the employersearch his record to ascertain how often he had come ontime, or how often he had been away? The two ideassimply have nothing to do with one another. As to theextended testimony about Merriweather's old attendancerecord, Covington was asked had there been a dualreason for the dismissal, and gave a flat no.' This meansthe total defense story was a deliberate attempt to befud-dle the record, to distort reality, and, necessarily, to con-ceal whatever the real motive may have been. In myconsidered judgment, on this question of the discharge ofMerriweather-and discharge is what it was-Covingtonstands as a discredited witness.His doubletalk kind of testimony continued even intohis explanation of Merriweather's attendance records.Merriweather had one of the worse records during theprevious years of all the 12 or 14 employees in his de-partment. He had asked, and been given permission byShepherd to leave early, many times during that period.He had never once been issued a warning of any kind. Inthe face of his incomprehensible admission that the man'srecord was taken "into consideration," and found to be"fairly poor," Covington repeated: "He was separatedbecause he left work without permission." How does anemployer "separate" a man, and yet not discharge him?21From Covington's testimony:Q. And the basis for that decision was that he had walked off thejob; that he had quit?A. That's correct.Q. And his absentee record had nothing to do with your determi-nation to terminate him?A. Any time an individual terminates employment, you take workrecord and attendance into consideration, yes.Q. Are you telling me now that there was a dual reason for histermination?A. No, I'm not. The reason for his termination, as a matter of fact,is because he walked off the job.Q. Well, what does his absentee record have to do with this then?A. That's always taken into consideration when you have a personthat have some longevity with the company.'From Covington's testimony:Q. Would you have fired Mr. Merriweather under the circum-stances of this case if he had a perfect absentee record?The witness spoke at length about excused absences, hispurpose, I suppose, to explain away the leniency towardsMerriweather preceding his union activities. "Q. I thinkhe asked you if a man goes to the supervisor and says, 'isit OK if I go home?' The fellow says, 'You may,' and hegoes home. Now, the lawyer is asking you, isn't thatconsidered an excused absence? The witness: No, sir, it isnot." Asked why the man had not been disciplined, or atleast given a warning, for absences in excess of what therules permit, Covington avoided answering.Merriweather testified that upon arrival early in themorning of March 6, in the presence of Sammie Williamsand Lonnie Pitts, he told Shepherd he needed to leavework at 11:30 that day, and that supervisor's answer was,"I don't know." He then discussed with the supervisorthe day's assignment, listed in a work order that wasMerriweather's special responsibility that day. The wit-ness added that Shepherd then said, "If you catch upwith this, you can leave." The witness continued thatlater, as he worked, Shepherd commented that anotheremployee, Smith, had not yet arrived, and that he,Merriweather, then said he would call another ware-houseman, Clarence Pruitt, to see if he could come andhelp complete the assignment. Again later, still accordingto Merriweather, Shepherd told him Smith had "madeit." When Merriweather then said he would "pull" therest of the work order so he could leave, Shepherd said:"OK." Merriweather's last item is that at or about 11:30he told Shepherd he had not been able to do the full job,and was told by the supervisor: "OK." "What you pull,you take out to the line.... OK. I'll see you tomorrowthen."Merriweather's card shows he worked 4.15 hours andclocked out at 11:45. He returned at his usual hour thenext morning. As to what happened then, there is cumu-lative testimony by a number of witnesses about onemeeting after another, continuing conversations involv-ing Merriweather and his supervisors, among manage-ment representatives discussing the big question amongthemselves, Covington investigating every jot and tittleof asserted statements attributed to others, etc. But what-ever happened the next day, whatever the various wit-nesses said they told one another or heard people say inanalyzing the events of the previous day, sheds no sig-nificant light on who told the truth about whether Shep-herd did or did not give Merriweather permission toleave early. And that is the question which is preliminaryto the ultimate discharge issue.Shepherd said he did not tell Merriweather he couldleave early; he literally denied having spoken each andevery phrase attributed to him as approval, direct or in-direct. He did recall Merriweather saying "he had to beoff a half a day ..around 11:30 or 12:00," and that allhe answered was he would not let him off because of theworkload. Sammie Williams testified he heard Shepherdsay only "I don't know whether I can let you off or not.. ..your job is your business... ." He said he did nothear anything else. Sadie Loveless, a secretary in Shep-herd's office, testified that after Merriweather asked forA. Probably not.238 ITT LIGHTING FIXTUREStime off, all she heard Shepherd say was "if you getcaught up."As counsel for the Respondent convincingly argues,there are weak points in Merriweather's testimony. In hispreheating affidavit he quoted the supervisor as sayingonly "that we were behind and had a lot of orders topull." As a witness at the hearing he argued extensively,offered justifications, and in a sense argued the merits ofhis case. But there are other facts in the record casting agreater doubt upon Shepherd's denials. There is no basisfor discrediting Loveless, who did hear the man speak of"being caught up" in his work. If there was no intentionto grant early leave, these words would not have beenspoken. And it is a fact Merriweather's work duties hadbeen almost completely discharged by the time he left,for his testimony on that point is not contradicted. Fur-ther, time and again during the previous months Shep-herd had agreed to the man's requests for early depar-ture. And, of course, Shepherd's story is tainted by thefact it was he who told the man only the month beforehe would have cause one day to be sorry for his con-trary view on the subject of unionism. But the majorfactor that virtually destroys the claimed affirmative de-fense is the different treatment the Respondent accordedTerry Williams for committing the very same offense asMerriweather, even if it be assumed Shepherd nevergave him permission to leave early.I find, on the basis of the entire record, that the Re-spondent discharged Merriweather because of his proun-ion attitude and thereby violated Section 8(a)(3) of theAct.E. Jo Ann GrayAs already stated this lady was transferred on Decem-ber 4, 1978, from the main warehouse at the Southavenplant to the distant and much smaller warehouse 8 milesaway. Later, sometime in April 1979, she was promotedto supervisory status there. That her transfer was madein part to curb her prounion activities among the muchlarger group of employees is conceded. Was she, as Re-spondent now contends, a supervisor at the time of herDecember transfer? On the basis of the record evidence Ifind she was not.The Respondent, via leading questions, attempted toblur Gray's functions after her promotion with what shedid before. But all that governs now on this issue is thework she did before the transfer and the very limited au-thority she exercised at that time. There is no questionbut that she had no power to hire or fire anybody, todiscipline people, to issue reprimands, or in any way toaffect the take home pay of any employee. Almost all ofthe evidence of record as to her duties is limited to herown testimony.She worked as a warehouseman with one other man-Johnson. "We loaded and unloaded trucks going to andfrom the distribution center.... That's what I did allday ... With pallet jacks." She punched a timecard andwas hourly paid, in grade 8, earning 66 cents per hourmore than the other man. She had the same indirectbenefits as all other hourly paid employees. Her title wasgroup leader. She said, with no contradiction, that noone had ever told her she had supervisory authority overJohnson or any one else before her transfer. She did thepaperwork to record what work was being done. "I toldMr. Johnson what we had to do each day.... If avendor came in to pick up something, then I would tellhim you know, to load the vendor. .... It was just auto-matic thing." Cf. Vapor Corporation, 242 NLRB 776(1979).Gray's supervisor was Fischer, in charge of the kindof warehouse work she did bothatthe mainplantand atthe satellite location. Fischer was stationed at the secondplace, and Gray communicated with him and receivedinstructions every day by phone. Occasionally, whenJohnson forgot to do so, she would initial his timecard.She never granted a request for time off except with theapproval of Fischer. She had no power to transfer em-ployees. Whenever there was more work than she andJohnson could do, she called Fischer who told her to asksome other department supervisor to make a temporaryman available. She used to "pick up" two paychecks,and give Johnson his. She made no independent decisionas to whether overtime work should be performed orwhen. When work was delayed and it seemed to her thatJohnson was "standing around talking," she did occa-sionally say to him, "[c]ome on. We've got to get thiswork done." Gray said that during her last year atSouthaven this happened "probably twice at the most."I find, in the light of the total record, that by transfer-ring Gray on December 4, 1978, the Respondent violatedSection 8(a)(3) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof Respondent described in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By coercively questioning employees as to theirunion sympathies, by threatening to discriminate againstemployees in retaliation for their union activities, by tell-ing employees that their attempt to be represented by aunion would be futile, and by denying an employee's re-quest to have a witness present at a disciplinary inter-view, the Respondent has engaged in and is engaging inviolations of Section 8(a)(l) of the Act.2. By transferring Jo Ann Gray, and by dischargingHarry Merriweather, because of their union activities,the Respondent has engaged in and is engaging in viola-tions of Section 8(aX3) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]239